Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 8 allowed.
With respect to claims 1 – 8, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
an auxiliary piece including a base section and a raised section, the base section including an opening in plan view, wherein
the auxiliary piece contacts a surface of the tuner case and is fixed to the surface of the tuner case, and
part of the auxiliary piece, which is in the opening in a planar view, is connected as a ground potential near a contact of a core wire of the input connector with the circuit board
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.


A tuner module (fig 1) comprising: 

a tuner case (20); 
a circuit board (26); and 
an auxiliary piece (33d including 23d, [0021] recites ‘Contact lugs 33a to 33f is elastic since being formed by bent up, so that the lugs elastically contacts strips 23a to 23f, respectively’) including a base section and a raised section (see annotated fig 1), the base section including an opening in plan view (see annotated fig 1), wherein 
the auxiliary piece (33d, fig 1) contacts a surface of the tuner case (left surface of 21b, fig 1) and is fixed to the surface of the tuner case (fig 1), and 
part of the auxiliary piece (23d), Chip capacitor 62 having a capacitance greater than 1000 pF is connected directly to a ground (i.e., bent-up strip 23)’) 


    PNG
    media_image1.png
    426
    639
    media_image1.png
    Greyscale


However Asano fails to teach:

part of the auxiliary piece, which is in the opening in a planar view, is connected as a ground potential near a contact of a core wire of the input connector with the circuit board

Hosoi (US 7224953 B2) figs 5a, 10 also fails to teach “part of the auxiliary piece, which is in the opening in a planar view”.

Kim (US 7692520 B2) figs 6-8 show openings 421 in a plan view but also fails to teach “part of the auxiliary piece, which is in the opening in a planar view”.

Yamamoto (US 7749017 B2) fig 2 shows element 4 within an opening which would be visible in a planar view, however element 4 does not have a base in an opening when viewed from a planar view.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841